Citation Nr: 1501836	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent prior to July 2, 2012 and in excess of 40 percent from July 2, 2012 for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, a July 2012 rating decision assigned a 40 percent rating to the hepatitis C from July 2, 2012.    

The Veteran requested a hearing before the Board.  A hearing was scheduled in October 2014, but he failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

For the entire period on appeal, the service-connected hepatitis C has been manifested by symptoms of daily fatigue, malaise, right upper quadrant pain, nausea, arthralgia, weakness, intermittent vomiting, and anorexia with minor hepatomegaly and incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, without evidence of substantial weight loss or hepatomegaly, incapacitating episodes having a total duration of at least six weeks during the past 12-month period, near-constant debilitating symptoms, or sequel such as cirrhosis or liver malignancy.  


CONCLUSIONS OF LAW

1.  For the period prior to July 2, 2012, the criteria for a 40 percent disability rating for hepatitis C are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).
 
2.  The criteria for a disability rating in excess of 40 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran, prior to the initial adjudication of the claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2008 to July 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim that is necessary to make a fair determination in this case.  

VA provided examinations in March 2011 and July 2012 to obtain medical evidence as to the nature and severity of the Veteran's service-connected hepatitis C.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Increased Rating: Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

The Veteran's service connected hepatitis C is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7354, which provides a 20 percent rating is provided when hepatitis C causes either symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is provided when hepatitis C causes either symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is provided when hepatitis C causes either symptoms of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating is provided when hepatitis C causes near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114 (2014).

Note (1) provides for evaluation of sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but not for using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 (and under the diagnostic code for sequelae).  38 C.F.R § 4.114.

Note (2) provides that for purposes of evaluating conditions under diagnostic code 7354, and "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).

3.  Analysis

The Veteran's service-connected hepatitis C is currently rated as 20 percent disabling for the period prior to July 2, 2012 and 40 percent thereafter.  The Veteran seeks a higher rating. 

The Board has carefully reviewed the evidence of record and finds that the disability picture for the service-connected hepatitis C more nearly approximates the criteria required for a 40 percent rating under Diagnostic Code 7354 for the entire appeal period.  For the entire period on appeal, the service-connected hepatitis C has been manifested by symptoms of daily fatigue, malaise, right upper quadrant pain, and anorexia, minor hepatomegaly, and incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

At a January 2010 VA examination the Veteran reported having incapacitating episodes due to the hepatitis C manifested by extreme fatigue and exhaustion that occurred every other month and resulted in one week off from work to rest and recuperate.  The Veteran reported that on a daily basis he experienced near constant fatigue and general illness.  He also reported experiencing daily right upper quadrant pain.  It was noted that the Veteran did not have cirrhosis as a sequelae of the hepatitis C.  The examiner found that Veteran did not have anorexia, weight loss, or weight gain.  The symptoms of weakness and abdominal pain were characterized as moderate and the symptoms of general illness were characterized as mild.  The Veteran had right upper quadrant tenderness and there was pain when the examiner pressed on the right upper quadrant.  The Veteran's liver was tender to palpation.  There was no organomegaly, ascites, portal hypertension, or extrahepatic manifestations.  Physical examination revealed no jaundice, palmar erythema, spider angiomata, or evidence of malnutrition.  It was noted that VA treatment records indicated that the Veteran had active hepatitis C and the severity was moderate.  He was not undergoing treatment, but the Veteran was scheduled to begin an 11 month interferon program the following day.  A liver biopsy was abnormal and showed stage 3 liver inflammation and scarring.  The diagnosis was hepatitis C.  The examiner noted that the Veteran was at risk for liver damage and the effect of the hepatitis C on the Veteran's usual occupation and daily activities was moderate.   The examiner noted that the Veteran had daily, moderate weakness, no anorexia, mild general illness, moderate daily abdominal pain, and no weight gain or loss.

VA infectious disease clinic treatment records dated in March 2010 and May 2010 show findings of mild hepatomegaly on physical examination.  

A March 2011 VA examination report indicates that the Veteran reported having incapacitating episodes (accompanied by severe pain and fatigue) due to the hepatitis C that occurred once or twice a year and lasted for several days.  It was noted that the Veteran was not currently taking medication for his hepatitis C; he had been taken off interferon and was waiting for the new drug protocol at VA.  It was noted that the Veteran did not suffer from cirrhosis as a sequelae of the hepatitis C.  The symptoms of weakness, anorexia, and abdominal pain were characterized as mild and were intermittent.  The symptom of general illness was characterized as moderate.  The Veteran did not have weight loss or gain.  There was no area of tenderness related to the liver.  There was organmegaly manifested by liver enlargement; the liver size was 1 to 2 centimeters below the last rib on the right side.  The liver was not tender to palpation.  There were no ascites, evidence of portal hypertension, or extrahepatic manifestations.  Physical examination revealed jaundice but no palmar erythema, spider angiomata, or evidence of malnutrition.  The diagnosis was hepatitis C with residual liver enlargement and jaundice.  

An April 2012 VA infectious disease clinic treatment record shows a diagnosis of chronic hepatitis C genotype 1a, previously was a non-responder to peg interferon alfo and ribavirin (peg/riba), with stage III fibrosis with steatosis.  It was noted that the Veteran elected to defer HCV treatment at this time and he requested follow-up in November.  

A July 2012 VA examination report indicates that the Veteran currently had signs or symptoms attributable to chronic or infectious liver diseases manifested by daily fatigue, malaise, nausea, and arthralgia and intermittent vomiting and right upper quadrant pain.  No anorexia was noted.  The Veteran reported having incapacitating episodes due to the hepatitis C that occurred at least 4 weeks but less than 6 weeks in the last 12 months.  It was noted that the Veteran was not currently taking medication for the hepatitis C.  The Veteran did not have cirrhosis as a sequelea of the hepatitis C.  There was tenderness with palpation to the right upper quadrant and left lower quadrant.  The examiner indicated that the Veteran's fatigue due to the hepatitis C limited the amount of work he was able to do. 

The Board finds that for the entire appeal period, the service-connected hepatitis C more closely approximates the criteria for the 40 percent rating under Diagnostic Code 7354 based upon the evidence of daily fatigue, malaise, and anorexia; minor hepatomegaly; and incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  The claim for an increased rating is granted to that extent.  

The Board finds that the weight of the evidence is against the assignment of a 60 percent rating or higher under Diagnostic Code 7354 at any time.  The Board finds that the service-connected hepatitis C does not more closely approximate the criteria for a 60 percent rating.  The medical evidence does not demonstrate substantial weight loss or other indication of malnutrition.  The VA examination reports dated in 2010, 2011, and 2012 indicate that the Veteran did not have weight loss.  See also VA treatment records dated from November 2009 to July 2011 which document the Veteran's weight and BMI remained relatively static.

The weight of the competent and credible evidence shows that the incapacitating episodes more closely approximated a total duration of at least 4 weeks in the past 12 months, not at least 6 weeks in the last 12 months.  The January 2010 VA examination report indicates that the Veteran reported having incapacitating episodes due to the hepatitis C for approximately six weeks a year.  The Veteran specifically reported taking approximately a week off every other month which would constitute approximately six weeks.  However, it is noted that incapacitating episodes as defined for VA purposes has not actually been shown in any treatment record.  As noted, incapacitating episodes requires symptoms that are severe enough to require both bed rest and treatment by a doctor.  As such, the fact that the Veteran reported the need to rest and recover for a week every other month does not necessarily establish incapacitating episodes.  As noted, treatment by a physician is also required and here, only sporadic treatment records are of record.  In fact, the Veteran is advised that the assignment of a 40 percent rating for the entirety of the appeal requires the resolution of significant reasonable doubt in his favor.  As such, a rating in excess of 40 percent is clearly not warranted.

Additionally, the VA examiner in January 2010, after examining the Veteran and reviewing his medical records, opined that the severity of the hepatitis C at that time was moderate.  In subsequent VA examinations in March 2011, the Veteran reported having incapacitating episodes only once or twice a year and the duration was several days.  Upon VA examination in July 2012, the Veteran reported having incapacitating episodes due to the hepatitis C that occurred at least 4 weeks but less than 6 weeks in the last 12 months.  The weight of the evidence does not establish near constant debilitating symptoms, and there has been no argument advanced to the contrary.  As described above, the VA examinations have generally documented moderate symptoms that occur either daily or intermittently.  Such symptoms therefore cannot be concluded to have the severity or frequency to cause near-constant debilitation. As such, a rating in excess of 40 percent is not warranted at any time during the appeal period. 

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis C under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the Board notes that there is no evidence cirrhosis or malignancy of the liver.  

In conclusion, the Board finds that the assignment of a 40 percent rating, but no more, for the service-connected hepatitis C is warranted for the entire appeal period.  The claim is granted to that extent.

4.  Analysis: Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected hepatitis C.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hepatitis C is adequate in this case.  The Veteran's primary symptoms include daily fatigue, malaise, anorexia, minor hepatomegaly, and incapacitating episodes are all contemplated in the schedular rating that is assigned.  The rating criteria for hepatitis C reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  As such, referral for extraschedular consideration is not warranted.


ORDER

A 40 percent disability evaluation for hepatitis C is granted prior to July 2, 2012, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating in excess of 40 percent for the service-connected hepatitis C is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


